MEMORANDUM **
Isidro Espinoza-Nunez appeals from his guilty-plea conviction and 288-month sentence imposed for conspiracy to possess and possession with intent to distribute methamphetamine and possession of a semi-automatic assault weapon in furtherance of a drug-trafficking crime, all in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846, and 18 U.S.C. § 924(c)(l)(B)(I).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Espinoza-Nunez has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Because our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that Espinoza-Nunez knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered knowingly and voluntarily).
Counsel’s motion to withdraw is GRANTED. The appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.